Citation Nr: 0941104	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  07-07 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
December 1952.  Service records show that the Veteran was 
awarded a Korean Service Medal with a Bronze Star.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in December 2005 from the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Winston-Salem, North Carolina, which, in pertinent part, 
denied entitlement to service connection for a left knee 
disability.

The Veteran presented testimony at a video conference Board 
hearing before the undersigned Veterans Law Judge in August 
2007.  A transcript of the hearing is associated with the 
Veteran's claims folder.

In May 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Service treatment records are negative for any pertinent 
injury.

2.  A left knee disability was detected many years after 
service and is not related to an in-service disease or 
injury.





CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In addition, if a Veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
Veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson 
v. West, 12 Vet. App. 247 (1999); see also Pond v. West, 12 
Vet. App. 341 (1999).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court of Appeals for Veterans 
Claims (Court) stated that "a Veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail."  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran asserts that he incurred a left knee disability 
in service.  According to a video conference hearing, the 
Veteran stated that his knee had been split open by shrapnel 
or rocks during the Korean War.

As previously noted, service connection generally requires 
medical or, in certain circumstances, lay evidence of (1) a 
current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the present 
disability.  Davidson.  

Thus, the initial question is whether there is evidence of a 
current knee disability.  The evidentiary record includes 
several VA treatment records and private treatment reports.  
VA treatment reports show the Veteran has arthritis of the 
knees.  Private treatment reports include assessments of 
osteoarthrosis, localized, primarily involving lower leg, and 
knee pain.  An August 2009 VA examination indicates a 
diagnosis of degenerative joint disease of left knee with 
normal range of motion.

The probative and persuasive evidence must also show in-
service incurrence of an injury or disease.  As noted above, 
the Board acknowledges the Veteran's appellate assertions of 
sustaining a shrapnel injury to the knee or injuring his left 
knee when diving upon rocks to avoid incoming fire.  However, 
the service treatment records simply do not support his 
appellate assertions.  The service treatment records show 
treatment for a common cold, headaches, and pain of his left 
side.  The records are negative for any left knee injury.  
More importantly, upon discharge from service, the December 
1952 separation examination report reflects a normal clinical 
evaluation of the Veteran's lower extremities.  

With reference to the third requirement, for the Veteran to 
be successful in this claim, the evidence must show that it 
is at least as likely as not that the current knee disability 
is related to a disease, injury, or event that occurred in 
service.  As previously noted, the objective and credible 
evidence does not establish that the Veteran sustained a left 
knee injury in service.  But, even when assuming, without 
conceding, that the Veteran sustained a left knee injury in 
service, the evidence still preponderates against the claim.  
The answer to the question of whether the evidence is at 
least in equipoise as to whether the Veteran currently has a 
knee disability that is related to service is negative.  In 
fact, the Board finds that the evidence is not in equipoise 
but preponderates against the claim.

In this regard, the Board reiterates that the Veteran's 
service treatment records are negative.  Additionally, the 
Veteran indicated that he first experienced knee pains at 
least 15 years after service separation.  See hearing 
transcript and private treatment report from Dr. W. dated in 
January 2002.  The first medical evidence of complaints or 
symptoms of a knee disability was in January 2001, almost 5 
decades after service separation.  See VA treatment report 
dated in January 2001.  The evidence fails to show that the 
Veteran's left knee disability had its onset in, or 
manifested to a compensable degree within a year of, service.  

In the absence of evidence showing a chronic condition in 
service, a Veteran's current diagnosis may still be service 
connected per 38 C.F.R. § 3.303(b) if "continuity of 
symptomatology is demonstrated."  Savage v. Gober, 10 Vet. 
App. 488, 496 (1997); see also 38 C.F.R. § 3.303(d).  
However, again, even with assuming such an in-service injury, 
such is not demonstrated in this case.  

The lapse in time between service and the first diagnosis of 
a left knee disability are factors that weigh against the 
Veteran's claim.  Since the first medical evidence of a left 
knee disability is noted to be in 2001, almost 5 decades 
after his separation from active duty in 1952, this weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period after service 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  See also Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  

The record contains private and VA medical opinions which 
address whether the Veteran's current knee disability was 
incurred in service.  The evidence in support of the 
Veteran's claim consists of statements made by Dr. S.W. dated 
in October 2005, in which the physician noted that the 
Veteran injured his knee when diving under a rock in the 
Korean War.  

The medical evidence against the Veteran's claim consists of 
a VA medical opinion dated in August 2009.  The VA 
examination report indicates that the Veteran's degenerative 
joint disease of the left knee was not caused by, a result 
of, aggravated by or aggravated beyond its natural 
progression by injury in service because the Veteran admitted 
his knee pain did not start until the early 1980's and 
because it is not medically logical to relate knee problems 
from a 1952 injury to problems 30 years later.  The report 
notes the Veteran's reported history of arthritis and 
indicates that the examiner did an exhaustive review of the 
claims folder.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).  Other factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the United States Court of 
Appeals for Veterans Claims (Court) found that guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Id.  The Court indicated that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  Id.

The Board does not question S. W.'s skill or expertise as a 
physician.  However, the Board finds this opinion to have 
limited probative value.  S.W. does not indicate what facts 
or data or medical principles were relied upon when 
formulating the opinion.  Also, the opinion is too general.  
S.W. does not give the basis for the opinion and his 
statements are conclusory.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Although Dr. S.W. indicates that the 
Veteran's knee was injured during service, it is not clear 
what, if any, evidence this opinion is based upon.  See Stefl 
v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 
must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions); see also 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (the Board is 
not required to accept unsubstantiated or ambiguous medical 
opinions as to the origin of a veteran's disorder).  Dr. 
S.W.'s statements are merely the recordation of the history 
as related by the Veteran, and does not represent a probative 
medical conclusion or opinion by the author.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995); see also Prejean v. West, 13 
Vet. App. 444, 448-9 (factors for assessing probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion).  

The Board recognizes that such opinions cannot be rejected 
solely because they are based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all of the evidence of record.  The Board may 
reject a medical opinion that is based on facts provided by 
the Veteran which have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the Veteran which formed the basis for the 
opinion.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) 
(Board may reject such statements of the veteran if rebutted 
by the overall weight of the evidence).  Again, the service 
treatment records are silent with regard to any complaints of 
or findings associated with a left knee disability.  
Therefore, the Board finds that the opinion by S.W. has 
little probative value as it is inconsistent with other 
objective evidence of record and is outweighed by the VA 
medical opinion dated in August 2009.

The Board finds that the VA opinion is highly probative 
because the opinion was based upon physical examination of 
the Veteran and a review of the claims file.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  The VA examiner provided the 
reasons and bases for the medical opinion and his opinion is 
consistent with the service treatment records and the 
Veteran's prolonged period without complaint or treatment. 

Again, the Veteran's statements and testimony are 
acknowledged.  However, the Board rejects the Veteran's 
assertions to the extent that he seeks to etiologically 
relate his left knee disability to service.  Lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, the Veteran is not competent to relate his current 
disability to service.  Moreover, in this case, the 
persuasive medical evidence is against the Veteran's claim.

The Veteran contends that he incurred his left knee 
disability while being shelled in Korea.  The Board 
recognizes that if a Veteran engaged in combat with the enemy 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in service, such satisfactory lay or other 
evidence of service incurrence if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  Service connection of such injury or 
disease may be rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2009).

In this case, the Veteran's DD 214 for his period of Korean 
service does not reflect any combat citations such as a 
Combat Infantryman Badge, Purple Heart Medal, or Bronze Star 
Medal with a "V" device for valor in combat.  Therefore, 
incurrence of a left knee disability cannot be presumed, as 
would be consistent with the rigors of combat.  However, as 
noted even if incurrence of a left knee disability was 
presumed, the August 2009 VA opinion clearly demonstrates 
that the Veteran's current knee disability was not incurred 
during or related to active duty.

For the reasons noted above, the Board finds that the 
preponderance of the probative evidence is against the claim 
for service connection for a left knee disability, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.  
The claim is denied.





Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in June 
and September 2005, before the original adjudication of the 
claim.  The letters notified the Veteran of what information 
and evidence must be submitted to substantiate claim for 
service connection, as well as what information and evidence 
must be provided by the Veteran and what information and 
evidence would be obtained by VA.  He was also told to inform 
VA of any additional information or evidence that VA should 
have. The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in October 2007 and the 
claim was readjudicated in the April 2009 supplemental 
statement of the case.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).  The record establishes that the Veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Thus, there is no prejudice to 
the Veteran in the Board's considering this case on its 
merits.  In addition, any questions as to the appropriate 
disability rating or effective date to be assigned are moot 
as the claim has been denied.  Therefore, the Board finds the 
duty to notify provisions of the VCAA have been fulfilled, 
and any defective notice is nonprejudicial to the Veteran and 
is harmless error.

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim for service connection and 
the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  VA 
treatment records dated from 2000 to 2009 were obtained and 
associated with the claims folder.  The Veteran identified 
treatment by Drs. W. and D., and records from these doctors 
were obtained and associated with the claims file.  There is 
no identified relevant evidence that has not been accounted 
for.  A VA examination was performed in August 2009 in order 
to obtain medical evidence as to the nature and etiology of 
the claimed disability. 

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER

Entitlement to service connection for a left knee disability 
is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


